DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-15 filed on December 21, 2021 have been fully considered but the argument regarding 35 USC § 102 has been rendered moot in view of new ground(s) of rejection necessitated by the amendment of the pending claims. 
Claim Interpretation
In view of the amendment of the pending claims, the claim interpretation under  35 USC § 112(f) of claims 1-3 and 13-15 is withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a previously cited prior art Authors et al. “Advertising using augmented reality” IP.com Number: IPCOM000251920D, December 11, 2017. 

Regarding claim 1, Authors et al. discloses an information processing apparatus, comprising: a control unit  including a CPU which executes information processing by a program and a main storage unit, the CPU being programmed to: acquire a video image (Fig. 1, Page 4: Cameras 106a and 106b capture video from the sides of the vehicle. Camera 108 collects video from the rear of the vehicle. The video is processed; it may be processed by an onboard device (e.g., the camera) or by a remote server, or by a combination of a remote-server and an onboard-device ), of scenery that would be seen from a vehicle if a window display were a window of the vehicle, as a video of an outside of the vehicle  to be displayed on the window display (Pages 2-3: The video is then displayed on AR-capable windows installed in the vehicle), the window display being on an inner wall surface of the vehicle (110a-110d); and superimpose, on the acquired video image, an image corresponding to a location of the vehicle to display on the window display (Page 4-5: Vehicle occupants are able to see these advertisements overlaid onto scenes or objects outside the vehicle as if they were present in reality).  

Regarding claim 2, Authors et al. discloses the information processing apparatus according to claim 1, wherein the CPU is programmed to, as the vehicle  moves, acquire the (Fig. 2, Page 4-5: Machine learning identifies billboard 202a outside the vehicle using vehicle-mounted cameras...Once the billboard 202a is identified, the real-time video capture of the billboard 202a is processed using machine learning techniques to determine that the billboard location 202a is a suitable place to insert a new advertisement that will not affect driving).
  	Regarding claim 3, Authors et al. discloses the information processing apparatus according to claim 1, wherein the CPU is programmed  to, when the vehicle  is located in a predetermined area, acquire the image corresponding to the location or information on the image corresponding to the location from an information transmission device provided in the predetermined area (Fig. 2, Page 4-5: Machine learning identifies billboard 202a outside the vehicle using vehicle-mounted cameras. .. Once the billboard 202a is identified, the real-time video capture of the billboard 202a is processed using machine learning techniques to determine that the billboard location 202a is a suitable place to insert a new advertisement that will not affect driving).  

Regarding claim 4, Authors et al. discloses the information processing apparatus according to claim 1, wherein: the image corresponding to the location includes advertisement information; and the advertisement information is changed according to characteristics of a user (Page 6: Another variation of this process is to effectively hide advertisements present outside the vehicle that are deemed sensitive for selected occupants. A driver may provide preferences that prompt the AR-enabled windows to block advertisements from underage vehicle occupants, such as blocking advertisements for adult-content by overlaying an alternative advertisement over the sensitive advertisement using the described techniques).

Regarding claim 5, Authors et al. discloses the information processing apparatus according to claim 1, wherein the CPU  is programmed to, when a predetermined condition for superimposing the image corresponding to the location on the video is not satisfied, prohibit superimposition of the image corresponding to the location on the video (Page 6: Another variation of this process is to effectively hide advertisements present outside the vehicle that are deemed sensitive for selected occupants. A driver may provide preferences that prompt the AR-enabled windows to block advertisements from underage vehicle occupants, such as blocking advertisements for adult-content by overlaying an alternative advertisement over the sensitive advertisement using the described techniques).



Regarding claim 11, Authors et al. discloses an information processing system comprising: an information processing apparatus; and an information transmission device (Page 4: The video is processed; it may be processed by an onboard device (e.g., the camera) or by a remote server, or by a combination of a remote-server and an onboard-device). Note that the video data processed by a remote-server must be transmitted to the server, and a transmission device and a processing apparatus is inherent in this step. wherein the information processing apparatus includes a control unit including a CPU which executes information processing by a program and a main storage unit, the CPU being programmed to: acquire a video image (Fig. 1, Page 4: Cameras 106a and 106b capture video from the sides of the vehicle. Camera 108 collects video from the rear of the vehicle. The video is processed; it may be processed by an onboard device (e.g., the camera) or by a remote server, or by a combination of a remote-server and an onboard-device ), of scenery that would be seen from a vehicle if a window display were a window of the vehicle, as a video of an outside of the vehicle a to be displayed on the window display (Pages 2-3: The video is then displayed on AR-capable windows installed in the vehicle), the window display being on an inner wall surface of the vehicle (110a-110d), and superimpose, on the acquired video image, an image corresponding to a location of the vehicle to display on the window display  (Page 4-5: Vehicle occupants are able to see these advertisements overlaid onto scenes or objects outside the vehicle as if they were present in reality).  
Regarding claim 12, claim 12 drawn to a system claim and recites limitation analogous to claim 2. Thus, claim 12 is rejected due to similar reason set forth above with respect to claim 2. 

Regarding claim 13, Authors et al. discloses the information processing system according to claim 11, wherein: the information processing system includes a plurality of the information transmission devices provided in different areas (Page 4: Cameras 104a-c capture video from the front of the vehicle. Cameras 106a and 106b capture video from the sides of the vehicle. Camera 108 collects video from the rear of the vehicle. The video is processed; it may be processed by an onboard device (e.g., the camera) or by a remote server, or by a combination of a remote-server and an onboard-device).  Note that the video data to be processed must be transmitted/received to the sever or from the server.  Transmission devices both at the vehicle side and at the server side are inherent in this step. and the CPU is programmed  to, when the vehicle  is located in a predetermined area, acquire the image corresponding to the location or information on the image corresponding to the location from  a respective one of the information transmission devices provided in the predetermined area (Fig. 2, Page 4-5: The video is processed; it may be processed by an onboard device (e.g., the camera) or by a remote server, or by a combination of a remote-server and an onboard-device… Machine learning identifies billboard 202a outside the vehicle using vehicle-mounted cameras...Once the billboard 202a is identified, the real-time video capture of the billboard 202a is processed using machine learning techniques to determine that the billboard location 202a is a suitable place to insert a new advertisement that will not affect driving).

	Regarding claim 14, Authors et al. discloses the information processing system according to claim 11, wherein: the image corresponding to the location includes advertisement information; and the CPU is programmed to change the advertisement information according to characteristics of a user who boards the vehicle and display the changed advertisement information (Page 6: Another variation of this process is to effectively hide advertisements present outside the vehicle that are deemed sensitive for selected occupants. A driver may provide preferences that prompt the AR-enabled windows to block advertisements from underage vehicle occupants, such as blocking advertisements for adult-content by overlaying an alternative advertisement over the sensitive advertisement using the described techniques).

(Page 6: Another variation of this process is to effectively hide advertisements present outside the vehicle that are deemed sensitive for selected occupants. A driver may provide preferences that prompt the AR-enabled windows to block advertisements from underage vehicle occupants, such as blocking advertisements for adult-content by overlaying an alternative advertisement over the sensitive advertisement using the described techniques).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488